DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the mineral oil is different from the oil recited in claim 1.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the range for midblock tackifier is 10-.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

9.	Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Gu (US 2012/0037396).
Gu discloses a thermoplastic elastomer compound comprising 25.26 wt% of Kraton G1650 (hydrogenated styrene-ethylene-butylene-styrene), 11.48 wt% of Drakeol 600 (mineral oil), and 11.48 wt% of Plastolyn R1140 (midblock tackifier), wherein additives such as a bonding agent can be added ([0051], Table 3).  When the composition recited in the reference is substantially identical to that of the claims, the 
The limitations of claim 2 can be found in Gu at [0046], where it discloses the midblock modifier for SBC.
The limitations of claim 4 can be found in Gu at [0026], where it discloses the styrene-ethylene-butylene-styrene.
The limitations of claim 5 can be found in Gu at Table 2, where it discloses the Kraton G1643 with high vinyl content.
The limitations of claim 8 can be found in Gu at Table 2, where it discloses the Plastolyn R1140 (which is the same as the one used in the present application).
The limitations of claim 9 can be found in Gu at Table 2 and [0051], where it discloses the mineral oil, antioxidant, waxes and fillers (reads on hardness adjuster).

10.	Claims 3, 12, 13 and 15 are rejected under 35 U.S.C. 103(a) as obvious over Gu (US 2012/0037396) in view of Zhang et al. (CN 106009464).
	The disclosure of Gu is adequately set forth in paragraph 9 and is incorporated herein by reference.  
	However, Gu is silent on the specific bonding agent.
Zhang et al. disclose a high-strength thermoplastic elastomer for overmolding with PC/ABS (Polycarbonate/Acrylonitrile Butadiene Styrene) and a preparation method thermoplastic polyurethane, 15 percent to 25 percent of filling oil, 5 percent to 15 percent of fillers, 0.5 percent to 1.5 percent of an antioxidant and 0.2 percent to 2 percent of a lubricant. The preparation method comprises the following steps: conveying the uniformly mixed materials into a charging hopper of a double-screw-rod extruder, carrying out double-screw-rod shearing, extruding, drawing, cooling and granulating. The thermoplastic elastomer prepared by the invention has excellent tensile strength and wear-resisting performance and can be stuck with the PC/ABS well; a production process is simple and the cost is low; the product has an extremely good hand feeling, is environmentally friendly and has no toxin, and is applicable to fields including sports equipment, electronic and electrical appliances (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the composition of Gu with polyurethane of Zhang to improve on the overmolding over PC/ABS.

11.	Claims 6, 10 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Gu (US 2012/0037396) in view of Gu (US 2005/0197447).
	The disclosure of Gu ‘396 is adequately set forth in paragraph 9 and is incorporated herein by reference.  
	However, Gu ‘396 is silent on the a) specific molecular weight of hydrogenated styrenic block copolymer and b) specific amount of bonding agent.
Gu ‘447 discloses a thermoplastic elastomer composition comprising an inert filler, a plasticizer, at least partially hydrogenated styrenic block copolymer (having a molecular weight from 20,000-400,000, and a bonding agent (Polybond 3109) in an amount of 21.77 wt%, to be used for overmolding a polar substrate (claims 1, 2, Example 9 in Table 2, Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the composition of Gu ‘396 with the composition of Gu ‘447 to improve on the overmolding over polar substrate.

12.	Claim 14 is rejected under 35 U.S.C. 103(a) as obvious over Gu (US 2012/0037396) in view of Zhang et al. (CN 106009464) as applied to claims 6, 10 and 11, and further in view of Gu (US 2005/0197447).
	The disclosure of Gu ‘396 in view of Zhang et al. is adequately set forth in paragraph 10 and is incorporated herein by reference.  
	However, Gu ‘396 in view of Zhang et al. is silent on the overmolding layer does not cover the entire over molded layer.
	The disclosure of Gu ‘447 is adequately set forth in paragraph 11 and is incorporated herein by reference.  Gu ‘447 also disclose the article of arbitrary shape formed from nylon is provided with a layer of the OM composition molded to at least a portion of its surface ([0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the overmolded layer to at least a portion of its surface.
Allowable Subject Matter
13.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed tackifier raising the Tan Delta of the midblock.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-57725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762